DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement filed April 24, 2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  Specifically, “Other References” citation “AX” states “Jalie, Base Curve Selection, in “Ophthalmic Lenses and Dispensing”, 2008, Elsevier XP055458213”. There is no document that has been submitted for consideration that matches any of the aforementioned information. There was submitted for consideration a nine page document, however, the title is “Form of Material of Ophthalmic Lenses” and there is nothing within this provided document to match any of the aforementioned citation information. As such, this reference has been crossed out and has not been considered. If the provided reference is the “Jalie” reference then the submitted document needs to properly identify this reference consistent with what is listed on the IDS statement. 
Claim Objections
Claims 1 and 14 (and their respective dependent claims, if any) are objected to because of the following informalities:
blank” should be corrected to “a set of semi-finished lens blanks”; and	
2. Claim 14 is objected to because the claim ends in a comma. A claim is required to end in a period in compliance with the MPEP. See MPEP 608.01(m). See also the 112 rejection of claim 14 below for the assumed meaning for purposes of examination. 
	Appropriate correction is required. 
Claim Rejections - 35 USC § 112
Claims 1, 14, and 15 (and their respective dependent claims, if any) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With respect to claim 1, lines 1-2, the claimed “each ophthalmic lens of said set has a point of optical reference a maximum power” is vague and indefinite. It is not clear if applicant is claiming “has a point of optical reference with a maximum power at said point” (the assumed meaning for purposes of examination) or if applicant is claiming “has a point of optical reference, a maximum power” i.e. has both a point of optical reference and a maximum power which can be independent of each other. The lack of clarity renders the claim vague and indefinite.  
	With respect to claim 14, line 9 to the end of the claim is vague and indefinite. Specifically, applicant is claiming “the set of lenses that (i) can be manufactured…(ii) has the largest range of maximum power…(iii) meets the optical performance criterion” is determined” (similar to what is set forth in the specification, page 4, lines 23-30). 
	With respect to claim 15, applicant is first claiming “providing prescription data, determining the feasibility of an ophthalmic lens, but is then claiming checking that the ophthalmic lens is within the set” which renders the claim vague and indefinite. Apparently, the lens to be ordered will have the prescription of the wearer applied to a surface. The lens with the prescription will not itself be “within the set of ophthalmic lenses” but is apparently being finished by starting with a semi-finished lens from the set of ophthalmic lenses. It is therefore not clear as to what is being checked as being within the set of ophthalmic lenses and, as such, the claim is vague and indefinite. Furthermore, applicant is claiming “A method of ordering an ophthalmic lens…” but then no ordering is being claimed within the body of the claim. The inconsistency as to what is being claimed further renders the claim vague and indefinite. Furthermore, applicant is claiming “the feasibility of an ophthalmic lens is determined” but has not claimed the feasibility of what. Does applicant mean the feasibility of ordering the lens, the feasibility of producing the lens etc. For all of the aforementioned reasons, the claim is vague and indefinite. For purposes of examination, the assumed meaning is “A method of producing a prescription ophthalmic lens adapted for a wearer…a feasibility step during of producing a prescription ophthalmic lens from a given semi-finished lens blank and corresponding to the wearer data is determined by checking that a semi-finished lens blank that can be used to produce the prescription ophthalmic lens based on the provided wearer data and adapted for the wearer is within the set of ophthalmic lenses determined by the method of claim 14 for a given semi-finished lens blank and, if such prescription ophthalmic lens can be produced, ordering the prescription ophthalmic lens adapted for the wearer using a semi-finished lens within the set of ophthalmic lenses. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, 8, 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morris et al publication number 2004/0099972.
	With respect to claim 1, Morris discloses the limitations therein including the following: a set of ophthalmic lenses (abstract, paragraph 0004, a series of spectacle 
	With respect to claim 1, Morris discloses the limitations therein but does not specifically disclose the range of lenses within the set and therefore does not specifically disclose the range as having maximum powers ≥ 10D as claimed. However, Morris gives examples of lenses within the set in which one example lens is disclosed as having a power of -6D and a second example lens of the set is disclosed as having a power of +3D (paragraphs 0150-0151). Morris therefore provides examples in which the 
	With respect to claim 2, it is the examiner’s contention that the lens series of Morris will inherently have an astigmatism amplitude lower than 4D at the point of reference since Morris further discloses the lenses being formed to have low astigmatism levels i.e. paragraph 0095 i.e. surface astigmatism of less than 0.125D at a set forth location on the lens surface and paragraph 0157 i.e. very low astigmatism along the progressive corridor which will include the near reference point i.e. the 
	With respect to claim 3, Morris further discloses the lenses as convex-concave (see figures such as figs 3, 8, 23, 26) and therefore it is the examiner’s contention that none of the lenses of the series of Morris are biconvex. 
	With respect to claim 5, Morris discloses that the lens is being formed to fit the prescription of the wearer (paragraphs 0020, 0047) and that the vast majority of prescription ophthalmic lenses are for providing single vision correction of the wearer (paragraph 0010). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing to have the ophthalmic lens set of Morris as being for providing single vision correction since Morris discloses that the lens is being formed to fit the prescription of the wearer and that the vast majority of prescription ophthalmic lenses are for providing single vision correction of the wearer and therefore it would be obvious to use single vision correction to provide the required correction for a vast majority of individuals. 
	With respect to claim 6, Morris further discloses each lens adapted for the prescription of the wearer (paragraph 0020, 0047). 
	With respect to claim 8, Morris further discloses that an optical performance criteria of the lens can relate to a power error (paragraphs 0031-0033, 0067). 

	With respect to claim 12, Morris further discloses the finished surface as rotationally symmetric (paragraphs 0037, 0090). 
	 With respect to claim 13, Morris further discloses the semi-finished lens blanks of the set as identical (paragraph 0151).
	With respect to claim 14, Morris discloses a method for determining a set of ophthalmic lenses to be manufactured from semi-finished lens blanks (paragraphs 0022, 0025, 0028, 0047); a semi-finished lens blank providing step during which semi-finished lens blank data of at least the base curve is provided (paragraphs 0025, 0028, 0047, i.e. the diopter value of the front base curve and the thickness of the lens and the refractive index of the lens as the “lens blank data” and regardless data of the lens blank will inherently be required to form the lens of the required prescription, astigmatism, reduced unwanted astigmatism); an optical performance criteria providing step during which one optical performance criteria is provided (paragraph 0019, 0042, 0095, prescribed astigmatism amount and/or low level of unwanted astigmatism as the “optical performance criteria” and regardless, inherently the lenses are placed on the user to determine if they are providing the required optical correction i.e. “an optical performance criteria”); determining lenses that can be manufactured corresponding to the lens blank data (paragraphs 0028, 0042, 0049, 0193 and regardless, inherently a clinician is determining if the data of at least one of the lenses of the set in terms of base curve and/or thickness and/or refractive index can be used to fulfill the needs of the user); that have a largest range of power at an optical reference point (paragraph 
	With respect to claim 15, Morris further discloses a method of ordering an ophthalmic lens (paragraph 0047, lenses to fit a user’s required prescription and therefore are inherently ordered); wearer data step during which wearer prescription data is provided (paragraph 0047); feasibility step during which the feasibility of the lens blank corresponding to the wearer data is determined by checking that a semi-finished lens blank that can be used to produce the prescription ophthalmic lens based on the provided wearer data and adapted for the wearer is within the set (paragraph 0047, and regardless providing a prescribed prescription to a lens of the set and therefore inherently determining if such a lens can be manufactured from the set i.e. inherently determining “feasibility”). 
Claims 1-3, 6, 9-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bourdoncle et al publication number 2008/0143959.
	With respect to claim 1, Bourdoncle discloses the limitations therein including the following: a set of ophthalmic lenses (paragraph 0006, 0047, a series of spectacle lens elements as the “set of ophthalmic lenses” and abstract re “progressive lenses with different designs obtained from identical semi-finished lenses” as the claimed “set of ophthalmic lenses”); the lenses having a point of optical reference having a maximum power (paragraph 0003, 0005, the lens having a near reference point which will have 
	With respect to claim 1, Bourdoncle discloses the limitations therein but does not specifically disclose the range of lenses within the set and therefore does not specifically disclose the range as having maximum powers ≥ 10D as claimed. However, the larger the amount of the range of the maximum powers, the greater the number of users that can be accommodated with the lens series. Therefore, increasing the range of maximum diopter power i.e. ≥ 10D is merely optimizing the range to accommodate more users. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable range involves only routine skill in the art. In re Aller, 105 USPQ 233. Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing to have the range of Bourdoncle as being at least a 10D range as claimed since having a large range of diopter is merely optimizing the range for the purpose of accommodating more users. 

With respect to claim 3, Bourdoncle further discloses the lenses as convex-concave (see figures 1A, 8A-8C) and therefore it is the examiner’s contention that none of the lenses of the series of Morris are biconvex. 
	With respect to claim 6, Bourdoncle further discloses each lens adapted for the prescription of the wearer (paragraph 0068).
	With respect to claim 9, Bourdoncle discloses the base curve of each lens smaller than or equal to 2.5 D (abstract, fig 2A). Specifically, the abstract discloses that each lens can be formed from an identical semi-finished lens blank i.e. the same anterior surface or same base curvature. Fig 2A discloses the maximum power of the anterior surface as 2.0D. 
	With respect to claim 10 and Bourdoncle, applicant’s specification is disclosing “flat surface” as one having a curvature with a diopter value of 2.5 or less (applicant’s abstract, paragraph 0172). Bourdoncle discloses the finished surface as having 2.0D (abstract, fig 2A) i.e. a “flat surface” as claimed. 

	With respect to claim 12 and Bourdoncle,it is the examiner’s contention that the lenses as disclosed in Bourdoncle are inherently rotationally symmetric, this being reasonable based upon what is disclosed in the specification (such as paragraphs 0049-0052). 
	 With respect to claim 13, Bourdoncle further discloses the semi-finished lens blanks of the set as identical (abstract).
With respect to claim 14, Bourdoncle discloses a method for determining a set of ophthalmic lenses to be manufactured from semi-finished lens blanks (abstract); a semi-finished lens blank providing step during which semi-finished lens blank data of at least the base curve is provided (Fig 2A, 2B, paragraphs 0018-0036, the diopter value of the front base curve, the astigmatism values of the front surface, and the refractive index of the lens as the “lens blank data” and regardless data of the lens blank will inherently be required to form the lens of the desired optical power and astigmatism); an optical performance criteria providing step during which one optical performance criteria is provided (paragraphs 0018-0036, the prescribed astigmatism amount and/or low level of unwanted astigmatism as the “optical performance criteria” and regardless, inherently the lenses are placed on the user to determine if they are providing the required optical correction i.e. “an optical performance criteria”); determining lenses that can be manufactured corresponding to the lens blank data (paragraphs 0018-0036, 0066 and regardless, inherently a clinician is determining if the data of at least one of the lenses of the set in terms of base curve and/or thickness and/or refractive index can be used to 
	With respect to claim 15, Bourdoncle further discloses a method of ordering an ophthalmic lens (paragraphs 0036, 0066, lenses to fit a user’s required prescription and therefore are inherently ordered); wearer data step during which wearer prescription data is provided (abstract, paragraph 0068); feasibility step during which the feasibility of the lens blank corresponding to the wearer data is determined by checking that a semi-finished lens blank that can be used to produce the prescription ophthalmic lens based on the provided wearer data and adapted for the wearer is within the set (paragraph 0018-0036, 0066, and regardless, inherently determining if such a lens can be manufactured from the set i.e. inherently determining “feasibility”). 
Claims 1-3, 5-6, 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baudart et al publication number 2017/0199395.
	With respect to claim 1, Baudart discloses the limitations therein including the following: a set of ophthalmic lenses (abstract, paragraphs 0005, 0054-0056); the lenses having a point of optical reference having a maximum power (paragraphs 0054-0056, the lenses can be progressive lenses and therefore will have a near reference point of maximum power). Regardless, any lens will inherently have a point of optical reference having a maximum power. If the power of the lens is variable (such as a 
	With respect to claim 1, Baudart discloses the limitations therein but does not specifically disclose the range of lenses within the set and therefore does not specifically disclose the range as having maximum powers ≥ 10D as claimed. However, the larger the amount of the range of the maximum powers, the greater the number of users that can be accommodated with the lens series. Therefore, increasing the range of maximum diopter power i.e. ≥ 10D is merely optimizing the range to accommodate more users. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable range involves only routine skill in the art. In re Aller, 105 USPQ 233. Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing to have the range of Baudart as being at least a 10D range as claimed since having a large range of diopter is merely optimizing the range for the purpose of accommodating more users. 
	With respect to claim 2, Baudart discloses that the lens can be a progressive ophthalmic lens (paragraphs 0054-0056). The examiner takes Judicial Notice that it is well known in the art of ophthalmic progressive lenses to have a corridor of low 
With respect to claim 3, Baudart further discloses the lenses as convex-concave (fig 2) and therefore it is the examiner’s contention that none of the lenses of the series of Morris are biconvex. 
	With respect to claim 5, Baudart further discloses that the lenses can be single vision ophthalmic lenses (paragraphs 0054-0056). 
	With respect to claim 6, Baudart further discloses each lens adapted for the prescription of the wearer (paragraphs 0037-0042).
	With respect to claim 12 and Baudart, it is the examiner’s contention that the lenses as disclosed in Baudart are inherently rotationally symmetric, this being reasonable based upon what is disclosed in the specification (such as paragraphs 0101, 0107-0112). 
	With respect to claim 13, Baudart further discloses the semi-finished lens blanks of the set as identical (0006, 0020, 0112).
With respect to claim 14, Baudart discloses a method for determining a set of ophthalmic lenses to be manufactured from semi-finished lens blanks (abstract, 
	With respect to claim 15, Boudart further discloses a method of ordering an ophthalmic lens (paragraphs 0054, lenses to fit a user’s required prescription and therefore are inherently ordered); wearer data step during which wearer prescription data is provided (paragraphs 0054, 0062, 0112); feasibility step during which the feasibility of the lens blank corresponding to the wearer data is determined by checking that a semi-finished lens blank that can be used to produce the prescription ophthalmic lens based on the provided wearer data and adapted for the wearer is within the set . 
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morris or Bourdoncle or Baudart in view of Paille et al publication number 2015/0131056.
	With respect to claim 7, Morris, Bourdoncle, Baudart discloses ophthalmic lenses which must meet optical performance standards in order to be acceptable for the wearer but do not specifically disclose using acuity as one of the standards. Paille teaches that in determining ophthalmic lenses suitable for a wearer in which optical performance standards are taken into account, that specifically acuity and drops in acuity can be considered for the purpose of providing an ophthalmic lens that is suitable for the wearer and which provides the required optical performance (abstract, paragraphs 0055, 0070). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing to have any or all of the lenses of Morris, Bourdoncle, Baudart as further having the lenses meet optical performance standards by specifically considering acuity and drops in acuity sincePaille teaches that in determining ophthalmic lenses suitable for a wearer in which optical performance standards are taken into account, that specifically acuity and drops in acuity can be considered for the purpose of providing an ophthalmic lens that is suitable for the wearer and which provides the required optical performance. 
Allowable Subject Matter
Claim 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action 
With respect to the allowable subject matter, none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103. Specifically, with respect to claim 4, none of the prior art either alone or in combination disclose or teach of a set of ophthalmic lenses wherein each lens in the set has a point of optical reference with a maximum power at said point, each lens meets an optical performance criteria in standard wearing condition, the range of maximum powers of the set is greater than or equal to 10D, all of the lenses of the set have been manufactured from a set of semi-finished lens blanks, each semi-finished lens blank having the same base curvature and further wherein the lower limit of the range of maximum powers of the set is greater than or equal to -10D and the upper limit of the range of maximum powers of the set is smaller than or equal to +2D.  
Prior Art Citations
	Shtrayanagi et al publication number 2002/0039171 and Bonnin et al publication number 2008/0198325 are being cited herein to show additional sets and methods that would have also made obvious at least independent claims 1 and 14, however, such rejections would have been repetitive. 
	Petignaud et al publication number 2012/0188504, Colas et al publication number 2010/0283966, and Meron et al publication number 2006/0050235 are being cited herein to show additional methods that would have also made obvious claims 14 and 15, however, such rejections would have been repetitive. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN MARC SCHWARTZ whose telephone number is (571)272-2337. The examiner can normally be reached Mon-Fri 7:00am to 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY MACK can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.